 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   JOHN BAMFORTH, et al.,
                                                           Case No. 2:21-cv-00712-JAD-NJK
 7          Plaintiffs,
                                                                        ORDER
 8   v.
                                                                     [Docket No. 8]
 9   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY,
10
            Defendant.
11
12         Pending before the Court is a stipulation of extension of time for Defendant to respond to
13 Plaintiff’s complaint. Docket No. 8. “A motion or stipulation to extend time must state the reasons
14 for the extension requested[.]” LR IA 6-1. The pending stipulation fails to comply with the
15 Court’s Local Rule. Accordingly, the Court DENIES the stipulation without prejudice.
16         IT IS SO ORDERED.
17         Dated: May 6, 2021
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    1
